In an action to declare a sign ordinance unconstitutional, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated April 11, 1979, which denied their motion for an order staying enforcement of a judgment of the same court, entered December 6, 1978, which dismissed plaintiffs’ complaint on the merits and ordered them to remove their billboards which are in violation of the ordinance. Order affirmed, with $50 costs and disbursements. Plaintiffs entered into a stipulation agreement that authorized defendants to enter judgment against plaintiffs upon a final resolution of the constitutional questions in a similar case in any manner other than favorable to plaintiffs. When that case was not determined in favor of plaintiffs’ position, defendants entered judgment. Special Term’s denial of plaintiffs’ motion for a stay of judgment pending final resolution of the constitutional questions in a similar case in California was not an improvident exercise of discretion. The constitutional questions in this case have been definitively decided by our Court of Appeals, and the appeal to the United States Supreme Court was dismissed for want of a substantial Federal question (see Suffolk Outdoor Adv. Co. v Hulse, 43 NY2d 483, app dsmd 439 US 808). In view of the above case and the fact that plaintiffs voluntarily entered into the stipulation permitting defendants to enter judgment against them, the order of Special Term must be affirmed. Damiani, J. P., Gulotta, Margett and Gibbons, JJ., concur.